Title: How would a court address the "Paradox of the Court"?
Question:
Answer #1: The paradox turns on the idea that a party can either win or lose, as if there are only two outcomes to the case.  That's not accurate.  

A court could declare any of the following:

1.  The contract was improper on its face and never legtitimate.  Euathlus wins, and he owes no money.
2.  The contract was proper, but Euthalus hasn't won yet, so he owes no money.  Once that's declared, Euthalus *has* won, so he'd likely owe the money.
3.  The contract was proper, but Euthalus entered in bad faith or is specifically non-performing.  Protagoras wins, and Euthalus pays whatever the court orders.  
4.  The contract is valid, but it doesn't cover this case.  Both sides sort of win, and no one pays anyone anything.  


Courts have the ability to give very specific, detailed and nuanced rulings.  All four scenarios are completely possible.